Judgment, Supreme Court, Bronx County (Vincent Quattrochi, J.), rendered November 8, 1991, convicting defendant, upon a guilty plea, of criminal sale of a controlled substance in the fifth degree and *404sentencing him, as a second felony offender, to a term of 2 Vi to 5 years, unanimously affirmed.
Defendant failed to timely raise the issue of whether he was properly sentenced as a second felony offender by failing to controvert the predicate felony statement filed against him (CPL 400.21 [3]). Thus, any question concerning whether defendant’s prior California conviction is equivalent to a conviction for a felony in New York has not been preserved for appellate review, and we perceive no basis for reaching the matter in the interest of justice. (People v Perez, 202 AD2d 695, lv denied 84 NY2d 831.) We have reviewed defendant’s remaining claim and on this record find it to be without merit. Concur—Ellerin, J. P., Wallach, Asch and Nardelli, JJ.